DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (JP2017-024657; English equivalent US Pub. No. 2018/0215203 relied upon) in view of Kimura (US Pub. No. 2016/0144664) and/or Mukai (US Pub. No. 2016/0185160) and/or Ochi (JP2007-302112).
Regarding claims 1-2, Kuriyama teaches a tire comprising a tread portion including (on the right side of the tread as pictured in figure 2) a first shoulder main groove 22B and a first shoulder land portion 23C, the first shoulder land portion including a shoulder lateral groove 25C which extends from the tread edge and ends in the first shoulder land portion, a first sipe 26E which extends from an end of the shoulder lateral groove to the first shoulder main groove, and a second sipe which extends from the tread end (paragraphs [0071]-[0087]; figure 2), where the length of the shoulder groove in the axial direction measures as about 2 mm, and the width of the shoulder land portion measures about 9 mm (figure 2), resulting in a ratio of 0.22, falling within the claimed ranges. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). Kuriyama does not specifically disclose that the second sipe ends in the first shoulder land portion. Kimura (figure 1), Mukai (figure 1) and Ochi (figure 3) each teach configurations with a first shoulder lateral groove extending from a tread edge and ending in the first shoulder land portion, a first sipe which extends from the end of the first shoulder lateral groove to the first shoulder main groove, and a second sipe which extends from the tread end of the first shoulder land portion and ends in the first shoulder land portion. It would have been obvious to one of ordinary skill in the art to end the second sipe of Kuriyama in the first shoulder land portion as is taught by Kimura and/or Mukai and/or Ochi as a known configuration of lateral grooves and sipes in a shoulder land portion with the predictable result of a functional shoulder land portion (see Kimura at figure 1, Mukai at figure 1, and Ochi at figure 3).
	Regarding claim 3, Kimura (figure 1), Mukai (figure 1) and Ochi (figure 3) each teach that the second sipe reaches a center position of the first shoulder land portion in the axial direction.

Regarding claims 7 and 18, the language “how the tire is to be oriented when mounted to a vehicle is specified” does not require any structure, and the first tread end of the tire configuration set out above is capable of being mounted on an inner side of a vehicle.
Regarding claim 8, Kuriyama teaches a first middle land portion 23B adjacent to the first shoulder land portion, and the first middle land portion has a plurality of middle sipes 26B which extend in the axial direction (paragraph [0085]; figure 2).
	 Regarding claim 9, Kuriyama teaches a plurality of the first and second sipes, and the total number of middle sipes disposed in the first middle land portion is less than the total number of first and second sipes in the first shoulder land portion (figure 2).
	Regarding claim 10, Kuriyama does not specifically disclose a first middle lateral groove that extends from the first shoulder main groove and ends in the first land portion and a middle sipe that connects with an end of the middle lateral groove at which the middle lateral groove ends. Kimura (figure 1) and Mukai (figure 1) each teach configurations with a first middle lateral groove extending from the first shoulder groove and ending in the first shoulder land portion and a middle sipe that connects with an end of the middle lateral groove at which the middle lateral groove ends. It would have been obvious to one of ordinary skill in the art to use a middle land portion as is taught by Kimura and/or Mukai in the tire of Kuriyama as a known configuration of a middle land portion with the predictable result of a functional middle land portion (see Kimura at figure 1 and/or Mukai at figure 1).

Regarding claim 12, Kuriyama teaches a width of the shoulder main groove of 3-6 mm (paragraph [0072]) and a width of the shoulder lateral groove of 2-4 mm (paragraph [0076]), thus teaching a range of ratios from .33 (2/6) to 1.33 (4/3), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 13, Kuriyama teaches an angle of the portions along the curved line CU, including the first sipe, of 40-90 degrees (paragraph [0083]), and while this is disclosed as being with respect to the axial direction, these angles as displayed are clearly with respect to the circumferential direction (see figure 2). Accordingly, angles of 40-90 degrees with the circumferential direction are 0-50 degrees with respect to the axial direction, overlapping the claimed range.
Claims 5-6, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Kimura and/or Mukai and/or Ochi as applied to claims 1, 3 and 15 above, and further in view of Morishita (US Pat. No. 5,974,872).
Regarding claims 5-6, 16-17 and 19-20, Kuriyama does not specifically disclose a longitudinal narrow groove that extends in a portion outward of the first tread end in the axial direction. Morishita teaches a longitudinal narrow groove which extends in a portion outward of the first tread end in the axial direction and is connected to an outer end of a second sipe (figure 1). It would have been obvious to one of ordinary skill in the art to use a longitudinal groove beyond a tread edge connected to a second sipe as is taught by Morishita in the tire of Kuriyama (combined) as a known configuration of a buttress portion with the predictable result of a functional buttress portion (see Morishita at figure 1).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kuriyama specifically teaches or suggests that the first sipe has a depth which is greater than the depth of the shoulder lateral groove (paragraph [0076]; figures 2 and 6) and there is no motivation from other prior art of record to modify such a feature and result in the invention as is claimed in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 9, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749